         Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 1 of 11 PageID 1264
AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                       Middle District
                                                                    __________ DistrictofofFlorida
                                                                                            __________
                         Ghasem Atashkhaneh                                                      )
                                                                                                 )
                                          v.                                                     )         Case No.:8:19-cv-2814-T-02AEP
                              Sam's East, Inc.                                                   )
                                                                                                 )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         02/19/2021                  against         Ghasem Atashkhaneh                       ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .                                                                    5,165.80

Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                               TOTAL            $               5,165.80

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ✔
         u          Electronic service                                    u         First class mail, postage prepaid
         u          Other:
             s/ Attorney:             Kimberly J. Doud
                          Name of Attorney: Kimberly J. Doud, Esquire
For:                                                          Sam's East, Inc.                                                                       Date:          03/05/2021
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
       Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 2 of 11 PageID 1265
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00


                                                                                                                    TOTAL                       $0.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 3 of 11 PageID 1266




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

     GHASEM ATASHKHANEH,                       )
                                               )
            Plaintiff,                         )
                                               ) CASE NO.: 8:19-CV-2814-WFJ-AEP
     v.
                                               )
     SAM’S EAST, INC.,                         )
                                               )
          Defendant.                           )
                                               )

                DEFENDANT’S ITEMIZATION FOR BILL OF COSTS


 Court Reporter Fees

            Deposition of Ghashem Atashkhaneh                            $2,090.20 1

            Deposition Transcript of Alejandro Figueroa Munoz            $515.70

           Deposition Transcript of Christopher D’Avanzo                 $367.35

           Deposition Transcript of Alan Cole                            $509.25

           Deposition Transcript of Jonathan Crabtree                    $481.35

           Deposition Transcript of Sean Youdelman                       $577.65

           Deposition Transcript of Don Nickens                          $168.90

           Deposition Transcript of Jumana Kader                         $455.40

                                    Total:                              $5,165.80


 1
  Line items for “E-Bundle / Lit Support Package” and “Processing, Handling and Archiving are
 included on the invoice for Plaintiff’s deposition, but not included in the bill of costs.
Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 4 of 11 PageID 1267




 Dated March 5, 2021                   Respectfully submitted,

                                       LITTLER MENDELSON, P.C.
                                       111 North Orange Avenue, Suite 1750
                                       Orlando, Florida 32801
                                       Telephone: (407) 393-2900
                                       Facsimile: (407) 393-2929

                                By:    /s/ Kimberly J. Doud
                                       Kimberly J. Doud
                                       Florida Bar No.: 523771
                                       Email: kdoud@littler.com

                                       Allison Wiggins
                                       Florida Bar No.: 105733
                                       Email: awiggins@littler.com

                                       Attorneys for Defendant


                          CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 5th day of March 2021, I electronically
 filed the foregoing document with the Clerk of the Court using the CM/ECF system.
 I also certify that the foregoing document is being served on all counsel of record
 via transmission of notices of Electronic Filing generated by the CM/ECF system or
 in some other authorized manner.

                                By:    /s/ Kimberly J. Doud




                                      Page 2 of 2
 4833-3606-5758.1
       Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 5 of 11 PageID 1268


                                                                                                  INVOICE
P.O. Box 734298                                                                       Invoice No: 140041
Dept. 2012
Dallas, TX 75373-4298                                                                 Invoice Date:07/22/2020
P:(844) 359-1173 F: 267.775.3310
                                                                                      Payment Terms:Net 30


BILL TO:                                                                Case Name:Ghashem Atashkhaneh v. Sam's East, Inc.
Allison Wiggins                                                         Witness: Ghashem Atashkhaneh
Littler Mendelson - Orlando                                             Event Date: 06/29/2020
111 North Orange Ave., Ste. 1750                                        Matter No: 080000.1376
Orlando, Florida 32801                                                  Note: Concluding at 6:59 p.m.
United States                                                           Location: LegalView - All parties appearing remotely.




DESCRIPTION/SERVICE                                                                                       QTY             AMOUNT
Original Transcript & 1 Copy - Video Testimony - Vol 1 & 2                                                   339           $1,000.05
Mini / Condensed Transcript                                                                                    1              $29.00
PTX / PDF Files - COMPLIMENTARY                                                                                1                N/C
Exhibits                                                                                                     117             $111.15
E-Bundle / Lit Support Package                                                                                 1              $47.50
Reporter Appearance Fee - Per Hour                                                                             7             $665.00
Reporter Appearance Fee - After Hours                                                                          2             $285.00
Processing, Handling & Archiving                                                                               1              $35.00
Shipping/Delivery - COMPLIMENTARY                                                                              1                N/C


Tax ID: XX-XXXXXXX      1.5% finance charge per month on delinquent balances.      Payment not contingent upon client reimbursement.



                                                                                Total Due                               $2,172.70

                                                                                Payments/Credits                             $0.00

                                                                                Balance Due                             $2,172.70
              To pay this invoice by credit card, visit
               https://www.lexitaslegal.com/bill-pay
              and enter job #2020-86418
                                                                                                                                   $2,498.61
         Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 6 of 11 PageID 1269

                                                                                   INVOICE                                                1 of 2
                                                                                  Invoice No.          Invoice Date             Job No.
                                                                                       271022            10/7/2020              341888
                                                                                   Job Date                          Case No.
                                                                                    7/10/2020                  819CV2814T02AEP
                                                                                                        Case Name
                                                                               Atashkhaneh, Ghashem vs. Sam's East, Inc.

      Allison Wiggins, Esq.
      Littler Mendelson P.C.                                                                          Payment Terms
      111 N Orange Ave
      Ste 1750                                                                                        Due upon receipt
      Orlando, FL 32801-2334


 Deposition Of:
       Alejandro Figueroa Munoz (Ordered 9-22-2020)                                        82.00 Pages        @          5.25        430.50
            Exhibit                                                                        39.00              @          0.30            11.70
            Word Index                                                                     14.00 Pages        @          5.25            73.50
             E-mailed                                                                       1.00              @          0.00             0.00
 Deposition Of:
       Christopher D'Avanzo (Ordered 9-22-2020)                                            57.00 Pages        @          5.25        299.25
            Exhibit                                                                        52.00              @          0.30            15.60
            Word Index                                                                     10.00 Pages        @          5.25            52.50
            E-mailed                                                                        1.00              @          0.00             0.00
                                                                                    TOTAL DUE >>>                                  $883.05


 Original and One Certified Copy
 RC/AE
 Sent via email on 10-7-2020 to: awiggins@littler.com; VKing@littler.com; KDoud@littler.com; MFilmore@littler.com
 United Reporting, Inc., acting as agent for Executive Reporting Service
 Payment is not contingent upon client reimbursement.
 Past due accounts accrue 1.5% monthly, all collection costs and attorney's fees.
 **Invoice inquiries call: (727) 823-4155**
                                                                                        ( - ) Payments/Credits:                      883.05

Tax ID: XX-XXXXXXX
                                           Please detach bottom portion and return with payment.

                                                                             Job No.       : 341888            BU ID        : ERS/VTC
                                                                             Case No.      : 819CV2814T02AEP
  Allison Wiggins, Esq.
                                                                             Case Name : Atashkhaneh, Ghashem vs. Sam's East, Inc.
  Littler Mendelson P.C.
  111 N Orange Ave
  Ste 1750                                                                   Invoice No. : 271022              Invoice Date : 10/7/2020
  Orlando, FL 32801-2334                                                     Total Due     : $0.00

                                                                               PAYMENT WITH CREDIT CARD

                                                                               Cardholder's Name:
                                                                               Card Number:
                                                                               Exp. Date:                    Phone#:
                                                                               Billing Address:
Remit To: United Reporting, Inc.
                                                                               Zip:               Card Security Code:
          1218 Southeast 3rd Avenue
          Fort Lauderdale, FL 33316                                            Amount to Charge:
          Fax payment information to: 754-263-5905                             Cardholder's Signature:
                                                                               Email:
        Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 7 of 11 PageID 1270

                                                                            INVOICE                                                2 of 2
                                                                           Invoice No.          Invoice Date             Job No.
                                                                                271022            10/7/2020              341888
                                                                            Job Date                          Case No.
                                                                             7/10/2020                  819CV2814T02AEP
                                                                                                 Case Name
                                                                        Atashkhaneh, Ghashem vs. Sam's East, Inc.

      Allison Wiggins, Esq.
      Littler Mendelson P.C.                                                                   Payment Terms
      111 N Orange Ave
      Ste 1750                                                                                 Due upon receipt
      Orlando, FL 32801-2334


                                                                                 (+) Finance Charges/Debits:                       0.00
                                                                                 (=) New Balance:                             $0.00




Tax ID: XX-XXXXXXX
                                    Please detach bottom portion and return with payment.

                                                                      Job No.       : 341888            BU ID        : ERS/VTC
                                                                      Case No.      : 819CV2814T02AEP
  Allison Wiggins, Esq.
                                                                      Case Name : Atashkhaneh, Ghashem vs. Sam's East, Inc.
  Littler Mendelson P.C.
  111 N Orange Ave
  Ste 1750                                                            Invoice No. : 271022              Invoice Date : 10/7/2020
  Orlando, FL 32801-2334                                              Total Due     : $0.00

                                                                        PAYMENT WITH CREDIT CARD

                                                                        Cardholder's Name:
                                                                        Card Number:
                                                                        Exp. Date:                    Phone#:
                                                                        Billing Address:
Remit To: United Reporting, Inc.
                                                                        Zip:               Card Security Code:
          1218 Southeast 3rd Avenue
          Fort Lauderdale, FL 33316                                     Amount to Charge:
          Fax payment information to: 754-263-5905                      Cardholder's Signature:
                                                                        Email:
        Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 8 of 11 PageID 1271

                                                                                INVOICE                                                1 of 2
                                                                               Invoice No.          Invoice Date             Job No.
                                                                                    270665            9/29/2020              341883
                                                                                Job Date                          Case No.
                                                                                 7/1/2020                   819CV2814T02AEP
                                                                                                     Case Name
                                                                            Atashkhaneh, Ghashem vs. Sam's East, Inc.

      Allison Wiggins, Esq.
      Littler Mendelson P.C.                                                                       Payment Terms
      111 N Orange Ave
      Ste 1750                                                                                     Due upon receipt
      Orlando, FL 32801-2334


 Deposition Of:
       Alan Cole (Ordered 9-21-2020)                                                    82.00 Pages        @          5.25        430.50
            Exhibit                                                                     35.00              @          0.30            10.50
            Word Index                                                                  13.00 Pages        @          5.25            68.25
             E-mailed                                                                    1.00              @          0.00             0.00
 Deposition Of:
       Jonathan Crabtree (Ordered 9-21-2020)                                            78.00 Pages        @          5.25        409.50
            Exhibit                                                                     12.00              @          0.30             3.60
            Word Index                                                                  13.00 Pages        @          5.25            68.25
             E-mailed                                                                    1.00              @          0.00             0.00
 Deposition Of:
       Sean Youdelman (Ordered 9-21-2020)                                               94.00 Pages        @          5.25        493.50
            Exhibit                                                                     18.00              @          0.30             5.40
            Word Index                                                                  15.00 Pages        @          5.25            78.75
            E-mailed                                                                     1.00              @          0.00             0.00
                                                                                 TOTAL DUE >>>                                $1,568.25




Tax ID: XX-XXXXXXX
                                        Please detach bottom portion and return with payment.

                                                                          Job No.       : 341883            BU ID        : ERS/VTC
                                                                          Case No.      : 819CV2814T02AEP
  Allison Wiggins, Esq.
                                                                          Case Name : Atashkhaneh, Ghashem vs. Sam's East, Inc.
  Littler Mendelson P.C.
  111 N Orange Ave
  Ste 1750                                                                Invoice No. : 270665              Invoice Date : 9/29/2020
  Orlando, FL 32801-2334                                                  Total Due     : $0.00

                                                                            PAYMENT WITH CREDIT CARD

                                                                            Cardholder's Name:
                                                                            Card Number:
                                                                            Exp. Date:                    Phone#:
                                                                            Billing Address:
Remit To: United Reporting, Inc.
                                                                            Zip:               Card Security Code:
          1218 Southeast 3rd Avenue
          Fort Lauderdale, FL 33316                                         Amount to Charge:
          Fax payment information to: 754-263-5905                          Cardholder's Signature:
                                                                            Email:
         Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 9 of 11 PageID 1272

                                                                                   INVOICE                                                2 of 2
                                                                                  Invoice No.          Invoice Date             Job No.
                                                                                       270665            9/29/2020              341883
                                                                                   Job Date                          Case No.
                                                                                    7/1/2020                   819CV2814T02AEP
                                                                                                        Case Name
                                                                               Atashkhaneh, Ghashem vs. Sam's East, Inc.

      Allison Wiggins, Esq.
      Littler Mendelson P.C.                                                                          Payment Terms
      111 N Orange Ave
      Ste 1750                                                                                        Due upon receipt
      Orlando, FL 32801-2334


 Original and One Certified Copy
 RC/KB
 Sent via email on 9-29-2020 to: awiggins@littler.com; VKing@littler.com; KDoud@littler.com; MFilmore@littler.com
 United Reporting, Inc., acting as agent for Executive Reporting Service
 Payment is not contingent upon client reimbursement.
 Past due accounts accrue 1.5% monthly, all collection costs and attorney's fees.
 **Invoice inquiries call: (727) 823-4155**
                                                                                        ( - ) Payments/Credits:                     1,568.25
                                                                                        (+) Finance Charges/Debits:                       0.00
                                                                                        (=) New Balance:                              $0.00




Tax ID: XX-XXXXXXX
                                           Please detach bottom portion and return with payment.

                                                                             Job No.       : 341883            BU ID        : ERS/VTC
                                                                             Case No.      : 819CV2814T02AEP
  Allison Wiggins, Esq.
                                                                             Case Name : Atashkhaneh, Ghashem vs. Sam's East, Inc.
  Littler Mendelson P.C.
  111 N Orange Ave
  Ste 1750                                                                   Invoice No. : 270665              Invoice Date : 9/29/2020
  Orlando, FL 32801-2334                                                     Total Due     : $0.00

                                                                               PAYMENT WITH CREDIT CARD

                                                                               Cardholder's Name:
                                                                               Card Number:
                                                                               Exp. Date:                    Phone#:
                                                                               Billing Address:
Remit To: United Reporting, Inc.
                                                                               Zip:               Card Security Code:
          1218 Southeast 3rd Avenue
          Fort Lauderdale, FL 33316                                            Amount to Charge:
          Fax payment information to: 754-263-5905                             Cardholder's Signature:
                                                                               Email:
        Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 10 of 11 PageID 1273

                                                                                   INVOICE                                                1 of 1
                                                                                  Invoice No.          Invoice Date             Job No.
                                                                                       270684            9/29/2020              343453
                                                                                   Job Date                          Case No.
                                                                                    8/7/2020                   819CV2814T02AEP
                                                                                                        Case Name
                                                                               Atashkhaneh, Ghashem vs. Sam's East, Inc.

      Allison Wiggins, Esq.
      Littler Mendelson P.C.                                                                          Payment Terms
      111 N Orange Ave
      Ste 1750                                                                                        Due upon receipt
      Orlando, FL 32801-2334


 Deposition Of:
       Don Nickens (Ordered 9-21-2020)                                                     27.00 Pages        @          5.25        141.75
            Exhibit                                                                         3.00              @          0.30             0.90
            Word Index                                                                      5.00 Pages        @          5.25            26.25
            E-mailed                                                                        1.00              @          0.00             0.00
                                                                                    TOTAL DUE >>>                                  $168.90


 Original and One Certified Copy
 RC/KB
 Sent via email on 9-29-2020 to: awiggins@littler.com; VKing@littler.com; KDoud@littler.com; MFilmore@littler.com
 United Reporting, Inc., acting as agent for Executive Reporting Service
 Payment is not contingent upon client reimbursement.
 Past due accounts accrue 1.5% monthly, all collection costs and attorney's fees.
 **Invoice inquiries call: (727) 823-4155**
                                                                                        ( - ) Payments/Credits:                      168.90
                                                                                        (+) Finance Charges/Debits:                       0.00
                                                                                        (=) New Balance:                             $0.00




Tax ID: XX-XXXXXXX
                                           Please detach bottom portion and return with payment.

                                                                             Job No.       : 343453            BU ID        : ERS/VTC
                                                                             Case No.      : 819CV2814T02AEP
  Allison Wiggins, Esq.
                                                                             Case Name : Atashkhaneh, Ghashem vs. Sam's East, Inc.
  Littler Mendelson P.C.
  111 N Orange Ave
  Ste 1750                                                                   Invoice No. : 270684              Invoice Date : 9/29/2020
  Orlando, FL 32801-2334                                                     Total Due     : $0.00

                                                                               PAYMENT WITH CREDIT CARD

                                                                               Cardholder's Name:
                                                                               Card Number:
                                                                               Exp. Date:                    Phone#:
                                                                               Billing Address:
Remit To: United Reporting, Inc.
                                                                               Zip:               Card Security Code:
          1218 Southeast 3rd Avenue
          Fort Lauderdale, FL 33316                                            Amount to Charge:
          Fax payment information to: 754-263-5905                             Cardholder's Signature:
                                                                               Email:
        Case 8:19-cv-02814-WFJ-AEP Document 44 Filed 03/05/21 Page 11 of 11 PageID 1274

                                                                                   INVOICE                                                1 of 1
                                                                                  Invoice No.          Invoice Date             Job No.
                                                                                       270550            9/25/2020              344935
                                                                                   Job Date                          Case No.
                                                                                    8/27/2020                  819CV2814T02AEP
                                                                                                        Case Name
                                                                               Atashkhaneh, Ghashem vs. Sam's East, Inc.

      Allison Wiggins, Esq.
      Littler Mendelson P.C.                                                                          Payment Terms
      111 N Orange Ave
      Ste 1750                                                                                        Due upon receipt
      Orlando, FL 32801-2334


 Deposition Of:
       Jumana Kader (Ordered 9-21-2020)                                                    74.00 Pages        @          5.25        388.50
            Exhibit                                                                        13.00              @          0.30             3.90
            Word Index                                                                     12.00 Pages        @          5.25            63.00
            E-mailed                                                                        1.00              @          0.00             0.00
                                                                                    TOTAL DUE >>>                                  $455.40


 Original and One Certified Copy
 RC/JL
 Sent via email on 9-25-2020 to: awiggins@littler.com; VKing@littler.com; KDoud@littler.com; MFilmore@littler.com
 United Reporting, Inc., acting as agent for Executive Reporting Service
 Payment is not contingent upon client reimbursement.
 Past due accounts accrue 1.5% monthly, all collection costs and attorney's fees.
 **Invoice inquiries call: (727) 823-4155**
                                                                                        ( - ) Payments/Credits:                      455.40
                                                                                        (+) Finance Charges/Debits:                       0.00
                                                                                        (=) New Balance:                             $0.00




Tax ID: XX-XXXXXXX
                                           Please detach bottom portion and return with payment.

                                                                             Job No.       : 344935            BU ID        : ERS/VTC
                                                                             Case No.      : 819CV2814T02AEP
  Allison Wiggins, Esq.
                                                                             Case Name : Atashkhaneh, Ghashem vs. Sam's East, Inc.
  Littler Mendelson P.C.
  111 N Orange Ave
  Ste 1750                                                                   Invoice No. : 270550              Invoice Date : 9/25/2020
  Orlando, FL 32801-2334                                                     Total Due     : $0.00

                                                                               PAYMENT WITH CREDIT CARD

                                                                               Cardholder's Name:
                                                                               Card Number:
                                                                               Exp. Date:                    Phone#:
                                                                               Billing Address:
Remit To: United Reporting, Inc.
                                                                               Zip:               Card Security Code:
          1218 Southeast 3rd Avenue
          Fort Lauderdale, FL 33316                                            Amount to Charge:
          Fax payment information to: 754-263-5905                             Cardholder's Signature:
                                                                               Email:
